Title: From John Adams to John Trumbull, 31 December 1793
From: Adams, John
To: Trumbull, John



My dear Sir
Philadelphia Decr. 31. 1793

As I had promised myself much Pleasure, in a few hours Conversation with you in my Way to Philadelphia, I was greatly disappointed when I found you were absent, and Still more pained with I found heard you had been out of Health. Your Journey has I hope been of service to you. I lived in constant hope that We should have the Pleasure to See you in the Course of the last Summer at Braintree: and as I am suspicious You are rather too domestic, impairing your health for want of active Exercise, fresh Air and the Social Countenances and Conversation of your Friends. I hope you will next Summer make Us a Visit at Boston and Braintree where you will be sure to find Friends very glad to see you. The Air which arises from my Rocks added to fresh breezes from the Sea is as Salutiferous as the genius of Boerhaave. I can almost promise you a cure.
We are surrounded here with Clouds and invelloped in thick darkness: dangers and difficulties press Us on every Side. I hope We shall not do what We ought not to do: nor leave undone what ought to be done. But We may do too much as well as too little. Almost all Europe is confederated against the Republicans of France who are no better than they should be: and We Americans find little more favor with Either than with the Algerinas and Indians. I, in my Simplicity, had flattered myself with a rapid Reduction of the national Dept, and with a growing independence and Prosperity to my Country: But instead of a kingdom of the Fist, I find Republicks of Integrity: instead of a Kingdom of Priests, Commonwealths of Jesuitical and Machiaveilian Politicians: instead of a People all Righteous according to the Promise and Prophecy, all Peoples almost all wicked. God forgive me for the Picture I have drawn if it is too dark.
There is however, to be more candid and more serious, much of an honest and sincere disposition to do what is for the public good, if that could be discovered, as I hope it will.
I owe you a little ballance, which I will endeavour to send you and thank you kindly for the trouble you took in settling my veratious affair.
I beg you would write to me for your Letters are cordial Drops in a gloomy hour to your sincere Friend and most humble / Servant,
John Adams